Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 30, 2005, which ruled, inter alia, that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant left her employment as a lead person in the employer’s shipping department when her request for a raise was denied. Dissatisfaction with one’s salary does not constitute good cause for leaving employment (see Matter of Giovati [Commissioner of Labor], 4 AD3d 598, 598-599 [2004], lv denied 6 NY3d 701 [2005]; Matter of Luta [Commissioner of Labor], 305 AD2d 786, 787 [2003]). Claimant’s contention that she did not resign but was fired created a credibility issue for the Administrative Law Judge to resolve (see Matter of DeCarlo [Commissioner of Labor], 6 AD3d 1003 [2004]; Matter of Spark [Canter Valvano, L.L.P.—Commissioner of Labor], 290 AD2d 914, 915 [2002], lv denied 98 NY2d 612 [2002]). Furthermore, the determination that she falsely represented on her application that she had been fired and is liable for recoverable overpayments is supported by substantial evidence (see Matter of Hobson-Williams [Commissioner of Labor], 10 AD3d 749, 750 [2004]; Matter of Spark [Canter Valvano, L.L.P.—Commissioner of Labor], supra at 915).
Cardona, EJ., Mercure, Carpinello, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.